Citation Nr: 1709705	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-27 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea (originally claimed as a sleep condition).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an undiagnosed illness manifested by fatigue.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Joseph Kundrat, Agent



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to August 1996.

These matters come before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

In his VA Form 9, dated in September 2011, the Veteran specifically stated that he did not want to continue with an appeal on the issues with regard to an earlier effective date for his lumbosacral strain and bilateral wrist tendonitis, multiple joint arthralgia, and entitlement to service connection for high cholesterol.  As an appeal as to those issues has not been perfected, the Board does not have jurisdiction over them and they will not be discussed further. 

In a February 1998 rating decision, the RO denied a claim of entitlement to service connection for a sleep disability because the most probative evidence reflected that the Veteran did not meet the criteria for sleep apnea.  (The RO also separately denied service connection for an undiagnosed disability manifested by fatigue and separately denied service connection for a stomach disability.)  The Veteran has stated that he has sleep disturbances and has, at times, variously described them, or had them described, as "choking", insomnia, snoring, difficulty breathing and gasping for breath.  The Board also notes that the Veteran is in receipt of service-connection for Posttraumatic Stress Disorder (PTSD) and that some of the Veteran's symptoms of difficulty with sleep are considered in his rating for that disability.  For example, his July 2016 VA DBQ report notes that symptoms of PTSD include recurrent distressing dreams and sleep disturbance (which includes difficulty falling or staying asleep or restless sleep).  As the Veteran is being compensated for these sleep symptoms as part of his PTSD disability rating, he cannot be compensated for them again under a sleep disorder diagnosis.  38 C.F.R. § 4.14.  

Sleep apnea, however, is not considered as a symptom of PTSD in the rating criteria.  Thus, the Board has recharacterized the Veteran's appeal as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a sleep condition to more accurately describe the claimed disability as sleep apnea. 

In the February 1998 rating decision, the RO also denied a claim for service connection for tension headaches.  The Veteran has not been shown to be competent to state the etiology of his headaches, and his headaches have been reported to be due to a variety of causes; thus, in consideration of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue on appeal so that it is not limited solely to tension headaches. 

The newly reopened issues of entitlement to service connection for sleep apnea, an undiagnosed illness manifested by fatigue, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed February 1998 decision, the RO denied the Veteran's claim for entitlement to service connection for a sleep condition. 

2.  Some of the evidence received since the February 1998 RO decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep apnea.

3.  In an unappealed February 1998 decision, the RO denied the Veteran's claim for entitlement to service connection for an undiagnosed illness manifested by fatigue. 

4.  Some of the evidence received since the February 1998 RO decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for an undiagnosed illness manifested by fatigue. 

5.  In an unappealed February 1998 decision, the RO denied the Veteran's claim for entitlement to service connection for a headache disability.  

6.  Some of the evidence received since the February 1998 RO decision is new and material because it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disability. 


CONCLUSIONS OF LAW

1.  Evidence received since the February 1998 RO decision which denied service connection for a sleep disability, including sleep apnea, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103 (2016).  

2.  Evidence received since the February 1998 RO decision which denied service connection for a undiagnosed illness manifested by fatigue, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.  

3.  Evidence received since the February 1998 RO decision which denied service connection for a headache disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156, 20.302, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

New and Material Evidence

In general, RO decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384. See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2014) (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

NME -Sleep Apnea

In a February 1998 rating decision, the RO denied service connection for a sleep disability because the most probative evidence reflected that the Veteran, although he had some apneas during sleep, was clinically found to not meet the criteria for a sleep apnea diagnosis.  At the time of the last final denial the claims file included evidence of the Veteran's complaints and clinical records noting examination and findings (i.e. that he did not meet the criteria for sleep apnea).  Evidence since the last final denial now includes a 2016 diagnosis of sleep apnea based on a June 2016 "home sleep study."  (See July 2016 VA record).  Given the low threshold espoused in Shade v. Shinseki, 24 Vet App. 110 (2010), the Board finds that new and material evidence has been received, and the claim is, therefore, reopened. 

NME -Chronic Fatigue Syndrome

In a February 1998 rating decision, the RO denied service connection for a undiagnosed illness manifested by fatigue because there was no objective medical or independently verifiable evidence that the Veteran had a chronic undiagnosed illness manifested by fatigue.  At the time of the last final denial, the claims file included evidence of the Veteran's complaints and clinical records noting examination and findings.  A March 1997 VA examination report reflected the opinion of the examiner that there "is insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic conditions or residuals" of chronic fatigue.  

Evidence since the last final denial now includes lay statements regarding the Veteran being fatigued and a February 2012 private opinion by Dr. Rohrer (Fountain Health).  Dr. Rohrer stated that it is at least as likely as not that the Veteran's fatigue is directly related to his "exposure hazards encountered during his service in Southwest Asia during his active military service."  Given the low threshold espoused in Shade v. Shinseki, 24 Vet App. 110 (2010), the Board finds that new and material evidence has been received, and the claim is, therefore, reopened.

NME - Headaches

In a February 1998 rating decision, the RO denied service connection for tension headaches because the evidence reflected that the Veteran had tension headaches prior to service in the Gulf War and because there was no underlying pathology to which the complaints of headaches could be attributed.  At the time of the last final denial, the claims file included evidence of the Veteran's complaints and clinical records noting headaches in service due to tension, sinusitis, and an upper respiratory infection.  A March 1997 VA examination report reflects that the Veteran reported headaches prior to service in the Persian Gulf but that they got worse in the Persian Gulf.  It was noted that the Veteran believed that his headaches "might be tension" headaches.  A June 1996 Georgia Sleep Center record reflects that the Veteran reported a "history of morning headaches."

Evidence since the last final denial now includes VA clinical records that indicate that the Veteran's headaches may be due to elevated blood pressure, allergies, or exposure to chemicals or toxins in Southwest Asia.  

A February 2009 VA examination report reflects that the Veteran reported that he will get a headache when he has an elevated blood pressure.  The report made for hypertension evaluation reflects that the Veteran reported that he "constantly" has headaches.  The Veteran is in receipt of service connection for hypertension. 

April 2009 VA records reflect that the Veteran has a "headache just about all the time just above his right eye" and that headaches "come and go.  Had MRI [approximately] 2005.  NL per patient."

A June 2009 VA record reflects that the Veteran has headaches with allergies.  The Veteran is not in receipt of service connection for allergies.

A December 2009 VA examination report for PTSD reflects that the Veteran reported that he has had chronic headaches since 1989, and that the headaches became more intense after the war.

February 6, 2012 correspondence from Dr. Rohrer (Fountain Health) reflects that it is at least as likely than not that the Veteran's persistent headaches are due to exposure to hazards during his service in Southwest Asia. 

Given the low threshold espoused in Shade v. Shinseki, 24 Vet App. 110 (2010), the Board finds that new and material evidence (i.e. an indication that headaches may be due to hypertension and the report of Dr. Rohrer) has been received, and the claim is, therefore, reopened.

ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for sleep apnea, the claim is reopened, and the appeal is allowed to this extent. 

As new and material evidence has been received to reopen the claim of entitlement to service connection for an undiagnosed illness manifested by fatigue, the claim is reopened, and the appeal is allowed to this extent. 

As new and material evidence has been received to reopen the claim of entitlement to service connection for headaches, the claim is reopened, and the appeal is allowed to this extent



REMAND

Sleep Apnea

The Board finds that a VA opinion as to whether it is as likely as not that the Veteran has sleep apnea causally related to service is warranted.  

A January 1994 Radiologic consultation request/report reflects that the Veteran was seen for a right-sided frontal headache.  It was noted as follows: "Sinuses: Obstruction nasal airways."  He had slight mucosal thickening but the findings were otherwise negative. 

October 1994 correspondence from the U.S. Navy Branch Medical clinic in Scotland reflects as follows:

[The Veteran] reports that he has been awakened on several occasions with feeling of choking. He describes himself as a heavy snorer. He also reports increasing fatigue after full night's sleep and difficulty staying awake through the day. [The Veteran] is a slightly overweight gentleman, but his exam is otherwise unremarkable. His pharynx is not overly redundant. He does not display peripheral signs of cyanosis. 

June 1995 correspondence from The Royal Infirmary of Edinburgh (Dr. Turner) reflects that the Veteran reported a 10 year history of daytime somnolence.  It also notes as follows:

Unfortunately at present he's working shifts which I think is certainly confusing the issue however he does have a history of witnessed apneas and choking attacks, waking unrefreshed and nocturia all consistent with sleep apnea syndrome. However against this he seems on most nights to have difficulty getting off to sleep which certainly isn't typical of sleep apnea. He denies any problems driving and scores 7/24 on the Epworth sleepiness score. His wife scoring him as 8. He has a past medical history of a broken nose, he's a non-smoker and takes 4 units of alcohol a week. He has one brother who also snores. He has no allergies and he's on no medication. On examination his BP is 140/80, pulse was 80 regular. Heart sounds were normal and his chest was clear. This chap certainly does have symptoms consistent with sleep apnea and under normal circumstances we would have no hesitation in performing a sleep study. However Mr Williamson informed us to today that he is leaving for the States in the next 2-3 weeks which means that we will not be able to perform a sleep study prior to his departure. However we would certainly recommend a sleep study once he returns to the States.

The Veteran's June 1996 Report of Medical History for separation purposes (ETS (expiration of term of service)) reflects that the Veteran reported frequent trouble sleeping and noted that he was "currently being seen for a sleep disorder".  The physician's elaboration of all pertinent date reflects that the Veteran was "being worked up for sleep apnea [times] 10 years."  The Veteran's weight at separation was 189 pounds.

Post service, a June 1996 Georgia Sleep Center record reflects that the Veteran reported a nine year history of snoring which progressively worsened in the last five years.  The following was noted:

The patient snores every night and snores in all postures. The snoring is present occasionally and not continuously. The patient feel[s] tired during the daytime. The patient has significant daytime sleepiness with Epworth sleepiness score of 11/24. The patient has been occasionally observed to stop breathing during the night time. The patient has sudden attacks of sleepiness during the daytime. The patient does not give history of cataplexy, sleep paralysis or hypnagogic hallucinations. The patient takes 15-30 minutes to fall asleep after going to bed. The patient usually sleeps from 11 p.m. to 5:30 a.m., getting 5-6 hours of sleep waking up occasionally during the night time with a choking sensation. The patient has difficulty breathing through the nose. He had nasal surgery in 1981. The patient has history of morning headaches. The patient is not taking any medication at the present time. The patient does not smoke but drinks 1-2 beers 2 times a week. The patient snores louder and sleeps harder whenever he drinks alcohol. The patient's sleepiness and tiredness gets worse whenever he is exhausted. 

The 1996 sleep study showed that the Veteran did not have sleep apnea. It was further noted as follows:

This patient does not meet the criteria of sleep apnea syndrome which we diagnose by the presence of at least 30 apneas or an apnea index greater than 5/hr.  The patient has multiple problems but none of these seem to be very severe.  The patient's snoring, apneas, hypopneas, and multiple arousals suggest some upper airway abnormality. It is suggested that the patient be evaluated to see if there is any correctable upper airway or hormonal abnormality. The patient also has a reduced REM latency and history of daytime sleepiness.  I think this patient also has insufficiency syndrome because he is just sleeping about 5 hours on a routine basis.  It is strongly suggested that he should try to increase his total sleep time to at least 7 hours.  If his symptoms continue in spite of increasing his sleep time, then a Multiple Sleep Latency Test is suggested to evaluate him for possible narcolepsy. 

A March 1997 VA examination report reflects that the Veteran had been diagnosed with "airway resistant syndrome".  The March 1997 Persian Gulf Registry Code Sheet (VA Form 10-9009a(RS)) reflects that the Veteran reported choking in his sleep with an onset of May 1993.  The diagnoses was "sleep disorder - unclassified with out [sic] OSA."

In March 2008 and October 2008 statements, the Veteran stated that he was misdiagnosed in Scotland and indicated that he does not have sleep apnea but has GERD.  Several buddy statements (E.M., C.T., and M.W.) reflect that the Veteran had stated that he experienced choking in his sleep after service in the Persian Gulf.  M.W. (the Veteran's spouse) stated that she would notice that the Veteran had difficulty breathing while sleeping at night and would often wake up in the middle of the night "choking and unable to breath [sic]".  She stated that he would stumble through the home gasping for air for several minutes until he could breathe again.  

A February 2009 VA examination report reflects that the Veteran reported as follows: 

[D]ue to his weird working hours (usually shift work during the middle of the night) and eating the food given to him by the army (MRE's) that's when he first noticed his GERD [symptoms].  Veteran states first [symptoms] of GERD started when having choking episodes during the night and acid taste in back of mouth.  Acid at night would make veteran choke and not be able to breath.  He was first initially diagnosed with having sleep apnea; however, veteran states when [he] saw [a] civilian doctor, the physician told him it was not sleep apnea and that his problems were due to GERD.  

The examiner stated as follows:

It was noted that the veteran had a sleep study while on active duty because of choking spells and witnessed attacks of apnea. The polysomnogram as documented above did not show typical findings of sleep apnea. He has recently been made aware of gastroesophageal reflux disease as a cause of his choking spells, hence his claim. The upper GI series and barium swallow conducted on this exam showed a very small hiatal hernia with distal (this means near the stomach, not the throat) esophageal reflux. No evidence of peptic esophagitis. Otherwise unremarkable esophagus, stomach and duodenum. On review of his claims folder, he has previous claims/complaints related to his stomach and intestines and a chronic gastrointestinal disability has not been found on previous exams. There is no specific, persistent symptom which relate to gastroesophageal reflux disease. The gastrointestinal symptoms complained then were diarrhea, nausea, vomiting, stomach cramps. Witnessed apneas are not from gerd. The sleep study in 1996 mentions an upper airway condition which can also present with similar symptoms. Note is made of nasal surgery for septal deviation. There is no definite evidence to suggest that his stomach complaints then including his choking episodes are attributable to his current dx of gerd. The current GI study showed distal esophageal reflux and small hiatal hernia which is less likely to produce choking episodes because of its location. In summary, the symptoms exhibited during active service including choking spells felt to be sleep apnea then (note- sleep apnea was not found on sleep study) is less likely a result of what has now been diagnosed to be gastroesophageal reflux disease. 

2009 VA records reflect that the Veteran reported PTSD symptoms to include difficulty sleeping (i.e. May 2009).  An August 2009 VA record reflects that the Veteran reported that in the past 12 months he had lost time from work because he had been "up all night vomiting due to GERD.  Feels drowsy next morning." 

In November 2009, the Veteran described his alleged "sleep apnea" as "experiencing night sweats, choking in my sleep and difficulty breathing."

A November 2009 VA ENT record reflects that the Veteran was seen for a follow-up for anosmia, and congestion for many years.  It was noted that he had persistent nasal symptoms, a left septal deviation, and a recommendation for a septoplasty turbinate reduction to improve nasal breathing which may or may not improve hyposmia.  Day surgery was set for January 2010.  

A June 2016 VA record reflects that the Veteran had a home sleep study which "found features compatible with severe obstructive sleep apnea."  It was further noted that "weight loss is indicated."  

With regard to the Veteran's weight, the Board notes that his weight upon separation from service in June 1996 was 189 lbs.  The post service record reflect a weight increase from separation to the date of diagnosis of sleep apnea, to include as follows: 

221 lbs.(December 2009) 
216 lbs. (January 2010) 
220 lbs. (February 2012)
204 lbs. (October 2012) 
202 lbs. (August 2013) 
222 lbs. (June 2014) 
255 lbs. (April 2015)
222 lbs. (October 2015)

The Veteran's body mass index in April 2015 was noted to be 34. 7.  It was 30.2 in October 2015.

In October 2016, the Veteran filed a claim for sleep apnea "related to PTSD".

Based on the foregoing, the Board finds that a VA opinion should be obtained which discusses the above noted evidence. 


Chronic Fatigue Syndrome

The Veteran has alleged different theories as to why he has difficulty sleeping and/or is fatigued.  He has stated that he has GERD which causes choking at night, that he has sleep apnea, he has stated that his sleep difficulties are a result of his service-connected PTSD, and he has stated that he his fatigue is a symptom of an undiagnosed Gulf War illness.  The Board finds that a VA opinion, which considers the below noted evidence, may be useful to the Board.

A September 2010 VA examination report for PTSD reflects that the Veteran reported some problems with initial insomnia.  A symptom of PTSD was noted to be difficulty falling or staying asleep.

In the Veteran's September 2011 VA Form 9, the Veteran stated that he has sleep disturbance/insomnia associated with Gulf War service.  However, in a December 2011 VA Form 21-4138, he indicated that his sleep disturbance is part of his PTSD.

November 2011 correspondence from Harper & Associates reflects that the Veteran has PTSD which causes sleep restlessness, racing thoughts, intrusive thoughts, and that the Veteran gets up to watch television before falling asleep again.  It was noted that one to two nights a week he gets deep sleep or rapid eye movement (REM). 

A February 6, 2012 progress note by Dr. Rohrer reflects that the Veteran has a diagnosis of "other malaise and fatigue".  February 6, 2012 correspondence by Dr. Rohrer reflects that the Veteran's PTSD manifests in sleep disturbance.

February 6, 2012 and March 2012 Fountain Health (Dr. Rohrer) correspondence reflects the opinion of the examiner that the Veteran has fatigue and sleep disturbance/insomnia directly due to service in Southwest Asia (i.e. exposure hazards).  This appears to conflict with his own statement that same day that the Veteran's sleep disturbance is related to his PTSD.


Headache Disability

The evidence reflects several possibilities for the Veteran's headaches to include tension, sleep apnea, allergies, hypertension, and exposure to chemicals and other hazardous material in the Persian Gulf.  The Board finds that a VA examination and opinion is warranted based on the evidence of record.
 
The clinician should consider the pertinent evidence of record to include a.) the Veteran's STRs; b.) the March 1997 VA examination report; c.) the June 1996 Georgia Sleep Center record which reflects that the Veteran reported a "history of morning headaches; d.) the February 2009 VA hypertension examination report; e.) the April 2009 VA records which reflect that the Veteran has a "headache just about all the time just above his right eye" and that headaches "come and go.  Had MRI[approximately] 2005.  NL per patient."; f.) the June 2009 VA record which reflects that the Veteran has headaches with allergies; the Veteran's statements that he had chronic headaches since 1989, and that the headaches became more intense after the war; g.) the Veteran's hypertension; and h.) the February 6, 2012 correspondence from Dr. Rohrer (Fountain Health) which reflects that it is at least as likely than not that the Veteran's persistent headaches are due to exposure to hazards during his service in Southwest Asia. 

The clinician should opine as to whether the Veteran has an actual headache disability or if his headaches are symptoms of other disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to associate all outstanding VA and non-VA treatment records with the claims file, including:  a.) all VA clinical records from January 2010 to present, to include records, if any, of nasal surgery; b.) 1981 nasal surgery; and c.) all clinical treatment from Fountain Health (Dr. Rohrer).  

2.  With regard to sleep apnea, obtain a VA examination with a clinical opinion which addresses the nature and etiology of any current sleep disability:

a. Please identify whether the Veteran has been diagnosed with sleep apnea at any time since he filed the current claim in May 2007?  Please consider and discuss as necessary the June 2016 VA record which reflects that the Veteran had a home sleep study which "found features compatible with severe obstructive sleep apnea."  
b. If sleep apnea has been diagnosed at any time during the appeal, is it at least as likely as not that the sleep apnea is causally related to, or aggravated by, active service? and
c. If sleep apnea has been diagnosed at any time during the appeal, is it at least as likely as not that the sleep apnea is causally related to a service-connected disability, including PTSD? and
d. If sleep apnea has been diagnosed at any time during the appeal, is it at least as likely as not that the sleep apnea was aggravated (permanently worsened) by a service-connected disability, to include PTSD?  

The clinician should consider the pertinent evidence of record to include the following: a.) a January 1994 Radiologic consultation request/report for the Veteran's sinuses; b.) October 1994 correspondence from the U.S. Navy Branch Medical clinic in Scotland; c.) June 1995 correspondence from The Royal Infirmary of Edinburgh (Dr. Turner); d.) a post-service June 1996 Georgia Sleep Center; e.) a March 1997 VA examination report which reflects that the Veteran had been diagnosed with "airway resistant syndrome"; f.) a March 1997 Persian Gulf Registry Code Sheet (VA Form 10-9009a(RS); g.) the February 2009 VA examination report; h.) the Veteran's statements that he chokes at night and has GERD which causes vomiting and keeps him up all night, making his drowsy the next morning; i.) the November 2009 VA ENT record which notes a left septal deviation; j.) the June 2016 home sleep study; and k.) the Veteran's weight upon separation in June 1996 (189 lbs.) and his weight post service (e.g. 221 lbs.(December 2009), 216 lbs. (January 2010), 220 lbs. (February 2012), 204 lbs. (October 2012), 202 lbs. (August 2013), 222 lbs. (June 2014), 255 lbs. (April 2015), 222 lbs. (October 2015) and his BMI of over 30 in 2015.  

3.  With regard to Chronic Fatigue Syndrome, schedule the Veteran for an appropriate VA examination and a medical opinion to determine whether or not at any time since 2007 he has had (1) a diagnosis of chronic fatigue syndrome or (2) an undiagnosed illness manifested by chronic fatigue or (3) fatigue as a manifestation (or a result) of a known disability. The claims file must be thoroughly reviewed by the examiner in connection with the examination. A complete medical history should be elicited from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted. All findings should be reported in detail.

Any opinion expressed must be accompanied by a complete rationale.

The clinician should consider the pertinent evidence of record, to include the following: a.) the Veteran's reports of sleep disturbances due to PTSD, GERD, sleep apnea, and service in the Persian Gulf; b.) the November 2011 correspondence from Harper and Associates which discusses the Veteran's sleep; and c.) the February 6, 2012 progress note by Dr. Rohrer (Fountain Health), the February 6, 2012 correspondence by Dr. Rohrer, and the March 2012 correspondence by Dr. Rohrer.

4.  With regard to a headache disability, obtain an appropriate examination with a medical opinion to determine:

a. Whether it is at least as likely as not that the Veteran's headaches are etiologically related to his period of service to include service in the Persian Gulf; and
b. Whether it is at least as likely as not that the Veteran suffers from any neurological signs or symptoms that cannot be attributed to any known clinical diagnosis.  The examiner is asked whether it is at least as likely as not that any such neurological signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service; and
c. Whether it is at least as likely as not that the Veteran's headaches are a medically unexplained chronic multi-symptom illness, which is defined by a cluster of signs or symptoms. 

The clinician should consider the pertinent evidence of record, to include the following: a.) the Veteran's STRs; which note headaches due to tension, upper respiratory infection, and sinusitis; b.) the March 1997 VA examination; c.) the June 1996 Georgia Sleep Center record which reflects that the Veteran reported a "history of morning headaches; d.) the February 2009 VA hypertension examination report; e.) the April 2009 VA records which reflect that the Veteran has a "headache just about all the time just above his right eye" and that headaches "come and go.  Had MRI[approximately] 2005.  NL per patient."; f.) the June 2009 VA record which reflects that the Veteran has headaches with allergies; the Veteran's statements that he had chronic headaches since 1989, and that the headaches became more intense after the war; g.) the Veteran's hypertension and h.) the February 6, 2012 correspondence from Dr. Rohrer (Fountain Health) reflects that it is at least as likely than not that the Veteran's persistent headaches are due to exposure to hazards during his service in Southwest Asia. 

The clinician should discuss whether the Veteran's headaches are a manifestation, or a result of a known disability, or a separate disability manifested by chronic headaches.

5.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


